Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-20 are allowed. 
 (Claim 1) A system, comprising; a microphone;
a computing device including a processor and a memory, the memory storing
instructions executable by the processor to: identify a word sequence spoken by an individual in audio input received from the microphone; 
determine a behavior pattern for the individual from the word sequence; 
determine a likelihood of the behavior pattern, wherein the likelihood is based on 
a semantic index calculated based on the word sequence spoken by the individual and wherein the semantic index specifies a tone of the word sequence;
determine whether the behavior pattern is detected upon determining that the likelihood exceeds a specified semantic index threshold stored in the memory; and report the behavior pattern to a remote server.
The following is an examiner's statement of reasons for allowance:Regarding claims 1 the prior art of record, specifically Mones et al. (US Patent Application Publication #20170154314) teaches a user may use the screening system of the present disclosure to screen individuals with profile on a job seeking site in order to identify individuals whose online activity best fits the flags/filters specified by the user. In another embodiment, the screening system of the present disclosure may be used to screen expert and lay witnesses for court trials. That is, filters may be specified by the user in screening the witness to determine whether the witness has bad filters that could indicate problems with credibility (e.g., truthfulness) in a trial. In another embodiment, the screening system of the present disclosure may be used to screen plaintiffs and/or defendants for asset profiling, determination of whether disability claims are legitimate (e.g., did the individual “tweet” about playing sports during a time the individual was claiming to be injured) (Paragraphs 0064).
Richardson et al. (US Patent Application #20180253297) discloses an online system that receives a document reviews from one or more reviewers and a reviewer score is based on a relationship between a number of comments provided by subsequent reviewers and a number of lines of content under review (e.g., a ratio). In some embodiments, scores account for rules that have been associated with specific comments by incorporating weights that were assigned to the rules in the score calculations. (Section 0004) 
However, none of the prior art cited alone or in combination provides the motivation to teach determine a behavior pattern for the individual from the word sequence; determine a likelihood of the behavior pattern, wherein the likelihood is based on a semantic index calculated based on the word sequence spoken by the individual and wherein the semantic index specifies a tone of the word sequence;
determine whether the behavior pattern is detected upon determining that the likelihood exceeds a specified semantic index threshold stored in the memory; and report the behavior pattern to a remote server.
Claim 11, A method, comprising: 
identifying a word sequence spoken by an individual in audio input received from a microphone; 
determining a behavior pattern for the individual from the word sequence; determine a likelihood of the behavior pattern, 
wherein the likelihood is based on a semantic index calculated based on the word sequence spoken by the individual,
and wherein the semantic index specifies a tone of the word sequence; determine whether the behavior pattern is detected upon determining that the likelihood exceeds a specified semantic index threshold;
 and reporting the behavior pattern to a remote server.
The following is an examiner's statement of reasons for allowance:Regarding claim 11 the prior art of record, specifically Mones et al. (US Patent Application Publication #20170154314) teaches a user may use the screening system of the present disclosure to screen individuals with profile on a job seeking site in order to identify individuals whose online activity best fits the flags/filters specified by the user. In another embodiment, the screening system of the present disclosure may be used to screen expert and lay witnesses for court trials. That is, filters may be specified by the user in screening the witness to determine whether the witness has bad filters that could indicate problems with credibility (e.g., truthfulness) in a trial. In another embodiment, the screening system of the present disclosure may be used to screen plaintiffs and/or defendants for asset profiling, determination of whether disability claims are legitimate (e.g., did the individual “tweet” about playing sports during a time the individual was claiming to be injured) (Paragraphs 0064).
Richardson et al. (US Patent Application #20180253297) discloses an online system that receives a document reviews from one or more reviewers and a reviewer score is based on a relationship between a number of comments provided by subsequent reviewers and a number of lines of content under review (e.g., a ratio). In some embodiments, scores account for rules that have been associated with specific comments by incorporating weights that were assigned to the rules in the score calculations. (Section 0004) 
However, none of the prior art cited alone or in combination provides the motivation to teach determining a behavior pattern for the individual from the word sequence; determine a likelihood of the behavior pattern, 
wherein the likelihood is based on a semantic index calculated based on the word sequence spoken by the individual,
and wherein the semantic index specifies a tone of the word sequence; determine whether the behavior pattern is detected upon determining that the likelihood exceeds a specified semantic index threshold;
 and reporting the behavior pattern to a remote server.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        07/06/2022